 'In the Matter of .OLYMPIA STADIUM CORPORATION, EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 547,A. F. L.,PETITIONERCase No. 7-RC-409.-Decided July 27, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was heldbeforeCecil Pearl,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board had delegated its powers in connection withthis case to a three-member panel consisting of the undersigned Boardmembers [Members Reynolds, Murdock, and Gray].Upon the entire record in this case, the Board makes the followingfindings :The Employer, a Michigan corporation, operates the OlympiaStadium, an indoor sportsarenalocated in Detroit.The stadiumwhich is open from September through May, is used primarily forthe exhibition of hockey games and is the headquarters for the Em-ployer's wholly owned subsidiary, the Detroit Hockey Club.Theofficers of both are identical.The Club, which fields a hockey teamknown as the "Detroit Red Wings," is a member of the NationalHockey League.Other members are clubs in Chicago, New York,Boston,Montreal, and Toronto.The League's schedule calls forgames on the road and at home., The Club receives no compensationfor games played by the Red Wings in other cities of the League butretains 95 percent of the gate receipts of games played by the RedWings at the stadium 2Hockey games played at the stadium arebroadcast and televised.The Employer's gross income from May1948 through February 1949 was $273,541, of which approximately1During the 1948-49 season the Club spent$40,562 for transportation of its playersand their luggage to cities in the League.2 The remaining 5 percent is contributed to the League treasury.85 N. L. R. B., No. 70.389 390. DECISIONSOF NATIONALLABOR RELATIONS BOARD68 percent was received from the Club for the use of the Stadium forits professional hockey games.3During the same period, the Employer's operating expenses, con-sisting of payments for salaries, supplies, etc., amounted to approxi-mately $209,000.The supplies, mostly coal, and janitorial and othermaintenance or repair supplies, were all bought in the Detroit area.The Employer asserts that it is not engaged in commerce withinthe meaning of the Act. Although we do not find that the operationsof the Employer are wholly unrelated to commerce, we believe thatthe Employer's operations are essentially local in character and thatto assert jurisdiction in this case would not effectuate the policies ofthe Act.Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.3 The Employer also leases the stadium to other sports exhibitors and, during the sameperiod, approximately 19 percent of its income was derived from these sources.The re-maining 13 percent represents receipts from exclusive concessionaire rights granted toMichigan Sportservice,Inc., a Michigan corporation wholly independent of the Employer.Since May 1, 1948, Michigan Sportservice,Inc., has paid the Employer approximately$36,850 out of its gross returns of$266,758 for that period,derived from program adver-tising and sale of food and soft drinks at the stadium. Its printing is all done locally. Itsannual purchases of supplies are approximately$86,000 of which $12,000 representspurchases made outside the State.